        Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

NEW YORK IMMIGRATION
COALITION, CASA DE MARYLAND,
AMERICAN-ARAB ANTI-
DISCRIMINATION COMMITTEE,                    Civil Action No. 1:18-cv-05025-JMF
ADC RESEARCH INSTITUTE, and
MAKE THE ROAD NEW YORK,

  Plaintiffs,

  v.

UNITED STATES DEPARTMENT OF
COMMERCE; and WILBUR L. ROSS,
JR., in his official capacity as Secretary
of Commerce, and

BUREAU OF THE CENSUS, an agency
within the United States Department of
Commerce; and RON S. JARMIN, in his
capacity as performing the non-
exclusive functions and duties of the
Director of the U.S. Census Bureau,

  Defendants.

                          DECLARATION OF DANIEL ALTSCHULER

        Daniel Altschuler, pursuant to the provisions of 28 U.S.C. § 1746, declares under penalty

of perjury as follows:

1.      I am the Director of Civic Engagement and Research for Plaintiff Make the Road New

York (“MRNY”).           In that capacity, I am responsible in part for community organizing,

communications, and research for MRNY, including MRNY’s education, outreach, and research

efforts around the 2020 Decennial Census in the communities MRNY serves. I have been on

staff at MRNY since September 2011. I am also an Assistant Adjunct Professor of Public

Service at New York University Wagner School of Public Service. I hold a doctorate in Politics



                                                1
       Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 2 of 12



and a master’s degree in Development Studies from Oxford University where I studied as a

Rhodes Scholar.

2.     MRNY is a nonprofit membership organization with offices and service centers in

Brooklyn, Queens, Staten Island, Suffolk County, and White Plains.

3.     MRNY’s mission is to build the power of immigrant and working-class communities. To

do that, MRNY engages in four core strategies: Legal and Survival Services, Transformative

Education, Community Organizing and Policy Innovation.

4.     MRNY has more than 23,000 members who reside in New York City, Nassau County,

Suffolk County, and Westchester County. These members lead multiple organizing committees

across numerous issues and program areas of concern to the organization. Members take on

leadership roles in the campaigns, determine priorities, and elect the representatives who

comprise most of the Board of Directors.

5.     MRNY members in New York City and Nassau, Suffolk, and Westchester Counties rely

on a number of facilities and services the funding for which is allocated based on the data

generated by Decennial Census. These facilities and services include parents with children

enrolled in schools that receive funding under Title I of the Elementary and Secondary Education

Act; families whose children benefit from insurance funded by the State Children’s Health

Insurance Program; drivers who use interstate highways and mass transit on a daily basis and

thus depend on federal highway funds to perform their jobs; and people who rely on housing

assistance through various funding provided under Section 8, among other Census-guided

funding streams.

6.     The Decennial Census is a critical and constitutionally-mandated data-gathering

instrument, used to distribute hundreds of billions of dollars in federal resources and to apportion




                                                 2
       Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 3 of 12



political power at the federal, state, and local levels. The importance of a complete and accurate

Decennial Census is significant and requires a direct inquiry of every person in the United States.

7.      Because a complete and accurate Census count is critical to ensuring that our members

receive the government funding and full political representation to which they are entitled,

MRNY has an ongoing commitment to promoting engagement in the Decennial Census among

its members and constituents. In the months leading up to and during the 2010 Census, MRNY

conducted outreach and engagement work with the immigrant community in its region

concerning census participation.     That work consisted of educating constituents about the

Decennial Census and its importance to the community—in particular, that the population count

under the Census partially determines the level of governmental funding for programs our

members rely on and the amount of political representation our members receive at the federal,

state, and local levels.

8.      During the 2010 Census, MRNY was part of a coalition of organizations participating in

an initiative titled, “Yes We Count,” designed to improve the completeness and accuracy of the

count in the New York City area. Like other groups in the coalition, MRNY was responsible for

conducting outreach in specific geographic areas. MRNY created educational materials to be

distributed to community members and hired people to conduct door-to-door canvassing at

thousands of homes. MRNY also operated a series of workshops for the public, as well as for

canvassers and community leaders, aimed at educating New York City residents about the

purpose and uses of the Census as well as the importance of responding to the Census. MRNY

expended approximately $150,000 and more than one thousand personnel hours on its census

education and outreach efforts for the 2010 Census.




                                                3
       Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 4 of 12



9.      MRNY has been and remains committed to Census education and outreach work in part

because MRNY understands that immigrants and communities of color have been consistently

and routinely undercounted by the Census. From our work in the community, we understand

that one reason that immigrants and communities of color have been undercounted is a fear of

contact with the government and distrust of government officials.

10.     This level of fear and distrust of government among immigrants and communities of

color we serve has been exacerbated by the Trump Administration and its officials’ hostility to

these communities. Among the racist and xenophobic acts that the Trump Administration has

undertaken include banning individuals from six majority Arab and/or Muslim countries from

entering the United States; rescinding the Deferred Action for Childhood Arrivals program,

which allowed 800,000 individuals—90% of whom are Latino—brought to this country as

children to legally reside and work in the United States; rescinding Temporary Protected Status

programs for individuals from El Salvador, Honduras, Nicaragua, Haiti, and Nepal; calling for an

end to the diversity visa lottery; dramatically increasing interior enforcement raids in

communities across the United States; and proposing to end family-based immigration, which

would disproportionately harm immigrants from Latin America and Asia.           MRNY and its

members have consistently fought these efforts to intimidate and marginalize immigrants of

color in the courts, in the streets, and at the ballot box.

11.     Now, New York immigrant communities’ heightened fear of interacting with government

workers has increased even further due to the decision to add the citizenship question. The

citizenship question creates an incremental obstacle to Census participation because it ties the

fear of immigrant communities of color directly to the Decennial Census instrument. By adding a

citizenship question to the Decennial Census, the Trump Administration has taken advantage of a




                                                    4
       Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 5 of 12



unique opportunity to bring their campaign to intimidate and marginalize immigrants into the

home of every immigrant. The citizenship question threatens to put all immigrant respondents,

as well as their families and neighbors, in a bind: Identify your disfavored status to a hostile

administration or risk the loss of critical federal resources and political representation. For an

administration that has found myriad ways to threaten and disparage immigrants, the citizenship

question presents a singularly intrusive and effective method of attacking immigrants—one that

has generated an incremental and heightened fear for immigrant communities of color.

12.    For the 2020 Census, MRNY once again is participating in outreach and education work

and is seeking outside funding to help support this work. This work includes, among other

activities, general education programs, workshops for members, and door-to-door outreach.

MRNY is already facing a much more challenging environment for conducting outreach and

encouraging immigrants of color to respond to the 2020 Census than the 2010 Census because of

our members and constituents’ heightened fear of interacting with government workers as a

result of the Trump Administration’s persistently hostile and discriminatory actions and attitudes

towards immigrants of color.

13.    This fear has already been exacerbated by the Administration’s efforts to add a

citizenship question and will be further exacerbated if the citizenship question is included in the

2020 Census.     This fear is not unique to undocumented immigrants or non-citizens with

documented legal status, but also to family and household members of non-citizens, who have

expressed concern that participating in the Census that includes a citizenship question would

invade their privacy and expose their family, friends, and neighborhoods to profiling by the law

enforcement agencies of an administration hostile to immigrants of color. MRNY has confirmed




                                                5
       Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 6 of 12



from conversations with several of its members that some of them would be fearful of

responding to the Census questionnaire if the citizenship question is added.

14.    For example, at a MRNY event in Manhattan in June 2018, a MRNY member—a Latino

noncitizen—told me that she would be afraid to open the door for a government official asking

about citizenship status and expressed reluctance to respond to the Census if it included a

citizenship question.

15.    For another example, in May 2018, at one of MRNY’s offices in Brooklyn, a DACA

recipient who lives in a household that includes both undocumented persons and persons with

documented legal status told me that he was afraid to answer the Census out of fear of subjecting

households or other households on their block to profiling by immigration authorities.

16.    For a third example, in June 2018, an MRNY member who is a naturalized United States

citizen and resident of Long Island told me said that she would be less likely to respond to the

Census if it included a citizenship question because she is fearful of the consequences of

answering the question for non-citizens in her neighborhood.

17.    Additionally, I am aware of at least three other individuals that have expressed fear about

answering the Census survey if the citizenship question is on it: a 48 year-old non-citizen MRNY

member of Honduran origin who lives in Brooklyn; a 30 year-old woman of Ecuadorian origin

with DACA status who resides in Suffolk County and comes from a mixed status family; and a

54 year-old woman of Salvadoran origin who is a United States citizen and resides in Suffolk

County with her mixed status family.

18.    These members have communicated fears that the addition of the citizenship question

would give a hostile administration information about the number of citizens and non-citizens on

a neighborhood basis, or even on a city block basis. These members have expressed that this




                                                6
       Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 7 of 12



impending loss of privacy about this deeply personal citizenship information about themselves,

their loved ones, and their neighbors has caused emotional stress and fear. In particular, members

are concerned that this citizenship information will be made public such that it can be viewed

and potentially used for law enforcement profiling against people on blocks with high levels of

noncitizens by agencies like Immigrations and Customs Enforcement or other parts of the Trump

Administration that have been used to intimidate and marginalize immigrants.

19.    MRNY’s increased investment in Census education, research, and outreach, has been

driven in part by concerns about the citizenship question expressed by these and other members

and the immigrant communities we serve.          Because of the information we have received

concerning the heightened fear and suspicion created by the citizenship question among our

members and the communities we serve, MRNY has begun its 2020 Census outreach earlier than

initially anticipated. MRNY will be forced to expend more resources than initially anticipated to

try to reduce the negative effect of this question on the response rate in the immigrant

communities of color it serves. MRNY expects that it will need to interact with its constituents

multiple times to answer questions and try to convince them to participate in the 2020 census.

MRNY expects that it will need to spend more resources to reach the same number of people and

that ultimately it will be less successful in convincing its constituents to participate in the 2020

Census than in 2010 due in large part to the presence of the citizenship question. MRNY

anticipates expending at least double the amount on 2020 Census education and outreach that the

organization spent on its efforts to encourage participation in the 2010 Census.

20.    To date, far more than a year out from the Census, MRNY has already created a

bilingual, two-page informational sheet for educational purposes, and our communications team

has spent several hours creating and sharing social media content to educate the public and




                                                 7
       Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 8 of 12



encourage them to submit public comments on the citizenship question. MRNY’s research team

has also spent approximately 30 hours researching the impact of an undercount towards the

purpose of informing our communications and outreach efforts to our members on about 2020

Decennial Census. Additionally, MRNY has organized nearly 30 organizations statewide—and

subsequently nearly twenty organizations on Long Island—to sign onto letters rejecting the

proposed citizenship question and to release a joint media statement once the question was

formally recommended. MRNY has also convened multiple strategy meetings—one in person on

Long Island with about twelve groups and one by phone with about five groups—to educate

people about the citizenship question and begin plans to organize against it. MRNY has already

started to offer presentations and workshops in the communities that it serves regarding the 2020

Census. And MRNY has been preparing educational materials and training its staff members to

provide education regarding the purpose of the Census and the importance of responding, and

also to conduct outreach, particularly to Spanish-speaking audiences, to encourage the

communities we serve to participate in the census.

21.     Looking forward to future efforts as the Census nears, MRNY is preparing all of our

offices and service centers to provide Census education and outreach through the direct

education, health, and legal services that we provide. MRNY is also planning a door-to-door

canvassing operation on an even greater scale than in 2010. Because of the need to increase the

time and money spent on Census outreach due to the addition of the citizenship question, MRNY

will need to divert resources from other areas critical to its mission including civic engagement

and community organizing on other issues. MRNY has already diverted resources from other

areas in order to address concerns from its constituents stemming from the announcement of the




                                               8
       Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 9 of 12



citizenship question, including voter registration and voter engagement, which are mission-

critical programs during the Spring and Summer of an election year.

22.    MRNY has also already diverted resources with regard to its participation in this lawsuit.

The legal director and at least two staff attorneys remain updated consistently on litigation

efforts, communicate with named members in this suit and executive staff, and coordinate

internally about the suit. The legal director has spent approximately ten hours drafting

declarations, communicating with the litigation team, drafting educational materials, fielding

questions from the organization, and communicating with individual MRNY members about the

litigation. I have personally spent at least 50 hours on Census-related work that I otherwise

would have spent on other civic engagement areas of work, such as voter registration and voter

education.

23.    Beyond the increased fear MRNY members face due to the Trump Administration’s

invasion of their privacy, these members also face significant negative consequences in the event

of an undercount. MRNY members reside in New York City, Westchester, Nassau, and Suffolk

Counties, the populations of which include immigrant communities of color that far exceed state

and national averages. An undercount of those populations will deprive MRNY members of

political influence and Census-guided funding to which they would be entitled by a more

accurate count.

24.    MRNY members in New York City and Nassau, Suffolk, and Westchester Counties rely

on a number of facilities and services the funding for which is allocated based on the data

generated by Decennial Census. These facilities and services include parents with children

enrolled in schools that receive funding under Title I of the Elementary and Secondary Education

Act; families whose children benefit from insurance funded by the State Children’s Health




                                               9
      Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 10 of 12



Insurance Program; drivers who use interstate highways and mass transit on a daily basis and

thus depend on federal highway funds to perform their jobs; and people who rely on housing

assistance through various funding provided under Section 8, among other Census-guided

funding streams.

25.    One MRNY member who will suffer injury due to the addition of a citizenship question

is Julissa Bisono. I am aware that Ms. Bisono is a resident of Queens County. I am aware that

Ms. Bisono is a parent with a child attending a public school in Community School District 27

that receives Title I funding.

26.    Another MRNY member who will suffer injury due to the addition of a citizenship

question is Diana Zarumeno. I am aware that Ms. Zarumeno is a resident of Queens County. I

am aware that Ms. Zarumeno is a parent with a child attending a public school in Community

School District 24 that receives Title I funding.

27.    Another MRNY member who will suffer injury due to the addition of a citizenship

question is Maria Hernandez. I am aware that Ms. Hernandez is a resident of Kings County. I

am aware that Ms. Hernandez is a parent with a child attending a public school in Community

School District 32 that receives Title I funding.

28.    Another MRNY member who will suffer injury due to the addition of a citizenship

question is Lorena Mendez. I am aware that Ms. Mendez is a resident of Kings County. I am

aware that Ms. Mendez is a parent with a child attending a Head Start program in Community

School District 32.

29.    Another MRNY member who will suffer injury due to the addition of a citizenship

question is Perla Lopez. I am aware that Ms. Lopez is a resident of Queens County, New York.

Because the number of Latino and immigrant residents of Queens County far exceeds the New




                                                    10
      Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 11 of 12



York state average, an undercount of Latino and immigrant residents of Queens County will

cause Ms. Lopez and other MRNY members in Queens to be deprived of political power and

funding that will instead go to other areas of New York State.

30.    Another MRNY member who will suffer injury due to the addition of a citizenship

question is Yatziri Tovar. I am aware that Ms. Tovar is a resident of Bronx County, New York.

Because the number of Latino and immigrant residents of Bronx County far exceeds the New

York state average, an undercount of Latino and immigrant residents of Bronx County will cause

Ms. Tovar and other MRNY members in Queens to be deprived of political power and funding

that will instead go to other areas of New York State.




                                                11
      Case 1:18-cv-02921-JMF Document 503-1 Filed 11/07/18 Page 12 of 12



         I, Daniel Altschuler, declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge and recollection.



Dated:          Brooklyn, New York

                October 26, 2018




                                                    ________________________
                                                          Daniel Altschuler




                                               12
